Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 5, 1990, granting temporary maintenance in the amount of $2,000 per month and interim counsel fees of $10,000, unanimously affirmed, without costs.
The prenuptial agreement waiving any right to maintenance does not bar temporary relief prior to dissolution of the marriage. Defendant is entitled to be maintained at the standard to which she has become accustomed during the course of the marriage (Domestic Relations Law § 236 [B] [6] [a]). If either party is aggrieved the best remedy is a speedy trial (Sayer v Sayer, 130 AD2d 407).
With regard to interim counsel fees, indigency is not a prerequisite for such a discretionary award; rather, the court must be guided by the financial circumstances of the parties, as well as the relative merits of their positions in the case (DeCabrera v Cabrera-Rosete, 70 NY2d 879). The defendant should not have to deplete her assets in order to have legal representation comparable to that of plaintiff (Wolf v Wolf, 160 AD2d 555, 556). Concur—Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.